PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
WU et al.
Application No. 14/917,135
Filed: 7 Mar 2016
Atty. Dkt. No.: 6107-120PUS (383143)

:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition under 37 CFR 1.182 filed September 7, 2021.

The applicants of record are Thomas Jefferson University and Thomas Jefferson University Hospital, Inc. Pursuant to 37 CFR 1.182, petitioner seeks to remove applicant Thomas Jefferson Hospital, Inc. as applicant.

The provisions of 37 CFR 1.182 state:

All situations not specifically provided for in the regulations of this part will be decided in accordance with the merits of each situation by or under the authority of the Director, subject to such other requirements as may be imposed, and such decision will be communicated to the interested parties in writing. Any petition seeking a decision under this section must be accompanied by the petition fee set forth in § 1.17(f).

Receipt is acknowledge of the petition fee set forth at 37 CFR 1.17(f).

Correction and change of applicant are governed by 37 CFR 1.46(c) wherein it states:

(1)	Correction or update in the name of the applicant. Any request to correct or update the name of the applicant under this section must include an application data sheet under § 1.76 specifying the correct or updated name of the applicant in the applicant information section (§1.76(b)(7)) in accordance with § 1.76(c)(2). A change in the name of the applicant recorded pursuant to Hague Agreement Article 16(1)(ii) will be effective to change the name of the applicant in a nonprovisional international design application.
(2)	Change in the applicant. Any request to change the applicant under this section after an original applicant has been specified must include an application data sheet under § 1.76 specifying the applicant in the applicant information section (§1.76(b)(7)) in accordance with § 1.76(c)(2) and comply with §§ 3.71 and 3.73 of this title.

Petitioner is advised that the applicant information on the front page of patent was taken from the Applicant section of the Application Data Sheet (ADS). No request to change the applicant in compliance with 37 CFR 1.46(c) was filed during the pendency of the application. Since what is 

Petitioner is advised that the applicant cannot be changed after issuance of the patent under 37 CFR 1.46(c). See, 35 USC 118. See, also, MPEP 605.01.

Accordingly, the petition under 37 CFR 1.182 is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS of the mail date of the instant petition. Extensions of time are available under 37 CFR 1.136(a).

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)